Grace, J.
(concurring in part and dissenting in part). I agree that the
determination, with reference to interest, as contained in the majority-opinion, is correct.
I dissent from the conclusion that a strict foreclosure should be permitted, even though there is a stipulation between the parties to that effect. The stipulation was unnecessary, and it cannot so bind the court as to place it in a position that it is required to lay down a harsh and improper rule of law. That part of the decision is not very material in this case, but it will become a precedent for similar cases arising in the future.
The contract, to cancel which the action was brought, is in effect an equitable mortgage. The purchaser under that contract has paid in excess of $6,000 of the purchase price. The vendor holds the contract as security for payment of the balance of the purchase price. The proceeding to cancel the contract is in fhe nature of a foreclosure proceeding. In other words, it is the foreclosure of an equitable mortgage.
The judgment of cancelation is largely similar to a sale of land on execution, in a regular mortgage foreclosure by action.
We see no good reason, in equity or at all, why the statutory redemption period should not be permitted. It may be noticed that, if it had been attempted to cancel the contract by the service of notice, pursuant to the provisions of article 4 of chapter 30 of Comp. Laws 1913, as amended by chapter 180 of the Session Laws of 1915, and as again amended by chapter 151 of the Session Laws of 1917, the vendee of this contract would have had a redemption period of six months in which to pay the amount due and reinstate the contract.
The decision, if it shall become the law of this case and a precedent in future cases, can have largely but one effect, that is, to separate the tiller from the soil, to cause vendees who have made large payments on *60land to lose it to the vendor, and, in addition thereto, lose all he has paid in on the land.
Strict foreclosure is a relic of the dark ages. It should have no place nor recognition in an enlightened system of jurisprudence. It is a proceeding designed only for the protection and benefit of the creditor class and Rr the oppression and detriment of the debtor class.
If it is not a relic of feudalism, it is, at least, nearly such.
Robinson, Ch. J',, concurs.